                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

JOSHUA BLAND,                        *

       Plaintiff,                    *

vs.                                  *
                                           CASE NO. 4:17-CV-190 (CDL)
SAM’S EAST, INC., WAL-MART           *
ASSOCIATES, INC., and WAL-MART
STORES, INC.,                        *

       Defendants.                   *


                               O R D E R

       Joshua   Bland   previously   worked   for   Sam’s   East,   Inc.

(“Sam’s”).1     Sam’s claims it terminated Bland for disrespectful

conduct toward his manager.     Bland alleges that he was terminated

after he complained of a race-based double standard.          He brings

this action pursuant to 42 U.S.C. § 2000e, et seq. (“Title VII”)

and 42 U.S.C. § 1981.      Sam’s moved for summary judgment (ECF No.

20).    For the following reasons, Sam’s motion is granted as to

Bland’s discriminatory termination claim but denied as to Bland’s

retaliatory termination claim.

                        SUMMARY JUDGMENT STANDARD

       Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the




1
 The parties use “Sam’s” to reference all three defendants in this case.
Therefore, the Court does the same in this Order.


                                     1
movant is entitled to judgment as a matter of law.”          Fed. R. Civ.

P. 56(a).     In determining whether a genuine dispute of material

fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,   drawing    all   justifiable   inferences   in   the   opposing

party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.     Id. at 248.     A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.     Id.

                             FACTUAL BACKGROUND

     Viewed in the light most favorable to Bland, the parties’

citations to the record reveal the following facts:

I.   Bland’s Tenure at Sam’s

     Bland is a white male.       He started working at Sam’s as a tire

technician in January 2017.        He reported to team leader Rebecca

McCoy, who reported to assistant manager Walter Capozucca.            Edgar

Cornell Robinson, a black male, also worked as a Sam’s tire

technician.     On April 24, 2017, Bland and Robinson argued and

cussed at one another. During the argument, Robinson said he would

“beat [Bland’s] ass.”          Bland Dep. 86:14-15, ECF No. 22.          In

response, Bland suggested they “go outside or do it right here.”

Id. at 86:15-17.      Robinson said he did not want to lose his job,

so both Bland and Robinson walked away.       Id. at 86:17-21.     Robinson


                                     2
also called Bland a “dumbass, hillbilly, redneck, white boy” and

threatened to damage his new rims.       Id. at 87:11-20.

      After the argument, Robinson complained to management that

the other technicians were arguing and not helping him enough.

McCoy then requested statements regarding the incident from the

tire technicians and told them Capozucca was on his way to talk to

them.    Id. at 89:14-18.   All the technicians, including Bland,

provided statements and handed them to Capozucca when he arrived.

Id. at 89:17-19.    Bland’s statement included his complaint that

Robinson had called him a “dumb redneck/hillbilly.”         Id. at 97:4-

11.   Capozucca then gave the technicians a twenty-five second “pep

talk” and encouraged them to work together.          Id. at 86:23-25;

94:20-95:3.    Capozucca did not specifically address the incident

between Bland and Robinson or say anything about racial name-

calling.   Darden Dep. 20:4-13, ECF No. 27.     Capozucca took no other

action regarding Bland’s complaint about Robinson’s conduct.

II.   Bland’s Termination

      The next day, Bland texted McCoy regarding his work schedule

for the following day, April 26.       See generally McCoy Dep. Ex. 46,

Text Messages from J. Bland to R. McCoy (Apr. 25, 2017), ECF No.

26-1.    McCoy told him he was scheduled to work with Robinson that

day and encouraged him to behave himself and stay out of trouble.

Id.     When Bland reported to work the next day, he approached

Capozucca and said, “[h]ey, just so you know, I’m opening with


                                   3
[Robinson].”       Bland Dep. 102:8-9.         Capozucca then pulled both

Bland’s and Robinson’s statements from his pocket and told Bland

that he and Robinson were “embarrassing” and should both be fired.

Id. at 102:13-18.        Bland replied that he was one of the best

employees in the shop.        He also told Capozucca that if Bland had

used the “N word” during his argument with Robinson, he would have

been fired immediately.       Id. at 102:23-25.       Bland complained that

Capozucca had taken no action against Robinson for being racist

toward him.     Id. at 113:3-12; see also Bland Aff. ¶ 4, ECF No. 35-

42.   Capozucca then grew angry and directed Bland to clock out and

go home.      Bland Dep. 103:2-5.

      Bland called the store later that day and learned he had been

terminated for being rude, disrespectful, and aggressive toward

Capozucca.       See   id.   at   120:11-25    (describing    exit   interview

document   which    stated    that   Bland    was   “very   aggressive”   with

Capozucca and “didn’t know what might happen” between him and

Robinson).      Bland, however, felt he was not rude to Capozucca in

any way.   Id. at 114:2-10.       He testified that he did not raise his

voice, step forward or lunge toward him, or stand over him in a

hostile way.       Id. at 105:18-106:1.         He also testified that he

“particularly” was not trying to intimidate Capozucca and did not

walk near him for that reason.         Id. at 106:15-19.

      Other     employees    remembered       the   encounter   differently.

Bland’s exit interview information states that when he arrived at


                                       4
work on April 26, he “was very aggressive and negative with

[Capozucca] about another associate.”                 Exit Interview 1, ECF No.

22-4.      It   also    stated    that      Bland    “had   very    aggressive        body

language.” Id. After his termination, Bland also made a complaint

to Sam’s Ethics Hotline about his termination and the lack of

discipline for Robinson.          See Case Details Mem. 1-2 (May 2, 2017),

ECF No. 35-16.         Sam’s opened an investigation and took another

statement from Capozucca.             Capozucca Dep. 60:13-16, ECF No. 28.

In that statement, Capozucca noted that Bland came by “with a mean

attitude” and complained about having to work with Robinson that

morning.      Capozucca Statement (May 16, 2017), ECF No. 35-21 at 3.

Capozucca stated that Bland “looked like he wanted to fight [him]

and [Robinson].”        Id.    Capozucca also claimed Bland had “his arms

and hands like he was going to start with me.                    He disrespected me

because I never talked to him in a bad tone or bad attitude towards

him.”   Id.      Capozucca likewise testified that Bland “got really

close” to him, causing him to step back because he “didn’t know

what was going to happen.”            Capozucca Dep. 46:15-18.             He thought

it was possible that Bland would take a swing at him.                    Id. at 91:7-

15.     But     Capozucca     also    testified      that   at     the   time    of    the

interaction      he    “[c]ould      have    been”    afraid     that    Bland    would

physically harm him, but that he did not know.                     Id. at 80:14-17.

      Another Sam’s employee, Latasha Wims, was present at the time

of the encounter.           She likewise testified that Bland spoke to


                                            5
Capozucca about scheduling and “[t]hen from there he just, like

exploded.”     Wims Dep. 14:5-10, ECF No. 24.            She stated that Bland

was “saying bad things” to Capozucca, getting “aggressive,” had “a

bad attitude and filthy mouth,” and “use[d] foul language.”                     Id.

at 14:10-18.

III. Video Footage of the Termination

      Cameras recorded video, but not audio, of the interaction

between Bland and Capozucca.              After he was terminated, Bland

returned to the store several days later to try to speak with the

store manager, Madeline Torres.               When she refused to speak with

him, Bland told her she would hear from his lawyer.                     Hayes Dep.

12:3-6, ECF No. 38 (describing conversation between Bland and

Torres); see also Torres Dep. 39:12-40:6, ECF No. 31 (recalling

the conversation).       Bland also applied to the Georgia Department

of Labor for unemployment benefits and explained to the state

examiner   that   he    was    suing    Sam’s    in   federal   court    over   his

termination. See Email from J. Bland to V. Wilberd (June 2, 2017),

ECF No. 35-26.     The Department of Labor approved Bland’s request

for   benefits,   and    Torres        decided   to    appeal   that     decision,

presumably having read Bland’s rebuttal to the state examiner

describing his prospective federal lawsuit.              See Cooper Dep. 20:5-

12, ECF No. 34 (explaining that Torres made the decision to

appeal); Letter from T. Freeman to Ga. Dep’t of Labor (June 21,

2017), ECF No. 34-6.          Sam’s destroyed the video footage pursuant


                                          6
to its record retention policy 60 days after the incident, despite

having some notice of Bland’s intent to sue based on his statement

to Torres and his unemployment claim.

       Before the video’s destruction, a Sam’s employee named Mary

Elizabeth Gill viewed the footage.       She testified that she would

not have fired Bland based on what she saw on the video, but that

she could not say how Capozucca felt.        Gill Dep. 128:20-22, ECF

No. 25.    She further stated that if Capozucca felt intimidated,

“then he had every right to do what he did.”         Id. at 128:24-25.

Gill is “not a small person” and “would not have felt threatened,”

but stated that Capozucca “very well might have.”         Id. at 69:20-

23.2

IV.    Sam’s Workplace Policies

       Sam’s uses a progressive discipline policy for its associates

known as “Coaching for Improvement.”     See Coaching for Improvement

(Mar. 1, 2016), ECF No. 32-2.      The policy provides the following

steps of progressive discipline: first written coaching, second



2
  Bland moved for sanctions prohibiting Sam’s from proffering his
behavior toward Capozucca as a reason for his termination based on the
destruction of the videotape (ECF No. 36). As explained below, the Court
must accept Bland’s version of the encounter at this stage; and
therefore, he does not need the Court to strike Sam’s defense or an
adverse inference arising from the spoliation to survive summary judgment
on his retaliation claim. Furthermore, even if Sam’s suffered an adverse
inference due to the destruction of the video, Bland would still not be
able to avoid summary judgment on his race-based termination claim.
Consequently, Bland’s motion for sanctions regarding the destruction of
the video is irrelevant to the determination of the pending summary
judgment motion. The Court therefore reserves ruling on Bland’s motion
for sanctions until trial.


                                   7
written coaching, third written coaching, active coaching period,

investigations and appropriate action, and termination.                  Id. at 1.

Bland had received two written coachings for working through his

lunch period, but had received no other discipline under the

policy.     The   policy   also    provides   that      an    associate       may    be

immediately terminated and will not be eligible for rehire for

“[v]iolence or a safety violation, that creates a high risk of

injury to people or damage to property.”                     Id. at 3.        Torres

testified, however, that Bland was not terminated for such a

violation and is eligible for rehire.         See Torres Dep. 43:22-44:9.

     Additionally,      Sam’s      “Violence-Free            Workplace     Policy”

prohibits “any form of violence or threat of violence in or

affecting      the     workplace,         other      associates          or         our

customers/members.      This includes, but is not limited to, any

conduct or communication . . . which: 1) harms, damages, injures

harasses, intimidates, bullies, threatens, stalks, taunts, forces,

coerces, restrains or confines another person; [or] 2) reasonably

causes another person to fear for his/her health or safety.”

Violence-Free Workplace Policy 1 (Mar. 21, 2017), ECF No. 22-1.

The policy also provides that violations could subject an associate

“to disciplinary action up to and including termination.”                     Id. at

2.    Torres      testified   that    Bland       was    terminated       for       his

disrespectful     approach    to    Capozucca      and       “violence    in        the

workplace.”    Torres Dep. 45:7-9.


                                      8
                                     DISCUSSION

       Bland    brings   race   discrimination      and   retaliation   claims

pursuant to Title VII and § 1981.              Title VII and § 1981 claims

“have the same requirements of proof and use the same analytical

framework.”      Chapter 7 Tr. v. Gate Gourmet, Inc., 683 F.3d 1249,

1256-57 (11th Cir. 2012) (quoting Standard v. ABEL Servs., Inc.,

161 F.3d 1318, 1330 (11th Cir. 1998)).             Therefore, the following

analysis applies to both sets of claims.

       Bland pointed to no direct evidence of discrimination or

retaliation. Therefore, both his claims are subject to the burden-

shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973), and Texas Department of Community Affairs v. Burdine,

450 U.S. 248 (1981).            Under this framework, Bland must first

“create    an    inference”     of     discrimination     or   retaliation   by

establishing his prima facie case.                Trask v. Sec’y, Dep’t of

Veterans Affairs, 822 F.3d 1179, 1191 (11th Cir. 2016).              “Once the

plaintiff has made a prima facie case, a rebuttable presumption

arises that the employer has acted illegally.”                   Id. (quoting

Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1264 (11th

Cir.   2010)).      “The   employer      can   rebut    that   presumption   by

articulating one or more legitimate non-discriminatory reasons for

its action.”      Id. (quoting Alvarez, 610 F.3d at 1264).              “If it

does so, the burden shifts back to the plaintiff to produce

evidence that the employer’s proffered reasons are a pretext” for


                                         9
discrimination or retaliation.        Id. (quoting Alvarez, 610 F.3d at

1264).     As explained below, the Court concludes Bland waived his

discriminatory termination claim, but that his retaliation claim

survives summary judgment.

I.    Discriminatory Termination

      Bland   alleges    that   Sam’s     discriminated    against   him    by

terminating him not only because of his complaint to Capozucca,

but also because of his race.       Sam’s argues that Bland waived this

claim.     A plaintiff may only waive a discrimination claim through

an “unequivocal concession.”        Smelter v. S. Home Care Servs. Inc.,

904 F.3d 1276, 1289 (11th Cir. 2018) (quoting Ross v. Jefferson

Cty. Dep’t of Health, 701 F.3d 655, 661 (11th Cir. 2012) (per

curiam)).     Bland testified as follows:

      Q: Do you believe that you were terminated because of
      your race?

      A: No. I think I was terminated more along the lines
      of [Capozucca] didn’t want to deal with it. He didn’t
      want to hear about it, like, along those lines. I don’t
      think it was, like, a white thing, though, you know.

Bland Dep. 136:21-137:2.        Bland pointed to no testimony where he

expressed his belief that he was terminated because of his race.

Instead, as Bland’s testimony makes clear, he believes he was

terminated because of his complaint about Robinson’s name-calling,

his complaint to Capozucca about Capozucca’s refusal to act, and

his belief (as he expressed it to Capozucca) that if he had used

the   “N   word”   to   Robinson,   Capozucca   would     have   treated   the



                                     10
situation differently.       Therefore, Bland unequivocally conceded

his discriminatory termination claim.         Compare Ross, 701 F.3d at

661 (finding waiver when plaintiff was asked during her deposition

whether she “[felt] like [her] termination had anything to do

[with] . . . [her] race” and responded, “no”), with Smelter, 904

F.3d at 1289-90 (concluding that plaintiff did not waive claim

when    answering     question    about    whether   she   believed   non-

decisionmaker   was    “being    racial”   when   informing   plaintiff   of

termination).       Therefore, Sam’s motion for summary judgment on

this ground is granted.3

II.    Retaliation

       Sam’s next contends Bland cannot establish a prima facie case

of retaliation.      Title VII prohibits an employer from retaliating

against an employee for opposing racial discrimination.          42 U.S.C.

§ 2000e-3(a).       To establish a prima facie case of retaliation,

Bland must show: (1) he engaged in an activity protected under

Title VII, (2) he suffered an adverse employment action, and (3)

his protected activity “was a but-for cause of the alleged adverse

action by the employer.”         Univ. of Tex. Sw. Med. Ctr. v. Nassar,


3
   Likewise, summary judgment is proper on Bland's discriminatory
termination claim because he failed to point to a valid comparator to
establish his prima facie case. Further, Bland failed to point to a
convincing mosaic of circumstantial evidence to create a triable issue
concerning Sam’s discriminatory intent regarding his termination. See,
e.g., Smith v. Lockheed-Martin, Corp., 644 F.3d 1321, 1328 (11th Cir.
2011) (noting that failure to point to a comparator “does not necessarily
doom the plaintiff’s case”).     Accordingly, summary judgment is also
proper on Bland’s discriminatory termination claim for these reasons.


                                      11
570 U.S. 338, 362 (2013); see also Crawford v. Carroll, 529 F.3d

961,    970    (11th       Cir.    2008)    (setting      forth    prima          facie    case

elements).           The    statute’s      protections,         however,      “only       reach

individuals who ‘explicitly or implicitly communicate[] a belief

that         the      practice           constitutes           unlawful           employment

discrimination.’”           Furcron v. Mail Ctrs. Plus, LLC, 843 F.3d 1295,

1311 (11th Cir. 2016) (alteration in original) (quoting Equal Emp’t

Opportunity Comm’n Compliance Manual § 8-11-B(2) (2006)).

       A.     Protected Activity

       Sam’s contends Bland cannot establish the protected activity

prong of his prima facie case.                     To establish this prong, “a

plaintiff      is    required      to    show    that    [he]    ‘had    a    good    faith,

reasonable         belief   that    the    employer      was     engaged      in    unlawful

employment practices.’”                 Id. (quoting Little v. United Techs.,

Carrier Transicold Div., 103 F.3d 956, 960 (11th Cir. 1997)).

“This       burden    includes      both     a    subjective       and       an    objective

component.”          Id.      Therefore,         Bland   must     show     both      that   he

“subjectively (i.e., in good faith)” believed he was opposing

unlawful      discrimination        and    that    his    belief     “was         objectively

reasonable in light of the facts and record present.” Id. (quoting

Little, 103 F.3d at 960).                Bland need not prove, however, “that

the discriminatory conduct complained of was actually unlawful.”

Id.




                                             12
     Bland points to his verbal complaint to Capozucca about

Capozucca’s     deficient   treatment   of   his   written   complaint   of

Robinson’s racial harassment as statutorily protected activity.4

In that statement, Bland complained to Capozucca that he would

have been immediately fired if he had used the “N word” to

Robinson, but that Robinson was not disciplined for calling him a

“dumb redneck/hillbilly.”     Therefore, to survive summary judgment,

Bland must demonstrate that he subjectively believed Sam’s failure

to address the allegations in his written statement constituted an

unlawful employment practice and that this belief was objectively

reasonable.

           1.     Subjective Component

     Sam’s first argues that Bland did not subjectively believe

that his “N word” comment opposed an unlawful employment practice.

Sam’s points to Bland’s deposition testimony stating that he

“wasn’t trying to make [his conversation with Capozucca] a race

thing at all.”     Bland Dep. 110:16-17.       Bland elaborated on this

testimony in an affidavit in response to summary judgment.               In

that affidavit, Bland explained that his initial purpose for



4
  Bland appears to rely only on this statement, not his April 24 written
complaint, for this requirement. Pl.’s Mem. of Law in Supp. of Pl.’s
Opp. to Defs.’ Mot. for Summ. J. 5, ECF No. 35; see also id. at 8
(“Plaintiff’s complaint that Defendant did not give sufficient attention
to his earlier statement that he was being racially harassed by a co-
worker was a statutorily protected statement so as to support his claim
for retaliation.”).    Therefore, the Court does not consider whether
Bland’s April 24 written statement constitutes protected activity.


                                   13
speaking to Capozucca was to tell him that he and Robinson had

argued two days earlier and were scheduled to open the shop

together and was unrelated to race.         Bland Aff. ¶ 7.     Bland stated

that the conversation “became a ‘race thing’ when [he] complained

about [Capozucca] not properly addressing [his] complaint about

[Robinson’s] racist behavior.”        Id.

     Sam’s urges the Court to strike this portion of Bland’s

affidavit as a sham.      A court may only “disregard an affidavit as

a matter of law when, without explanation, it flatly contradicts

[a plaintiff’s] prior deposition testimony for the transparent

purpose of creating a genuine issue of fact where none existed

previously.”    Furcron, 843 F.3d at 1306; see also id. at 1306-07

(explaining    that   “sham     affidavit”      rule   should   be   applied

“sparingly” (quoting Allen v. Bd. of Pub. Educ. for Bibb Cty., 495

F.3d 1306, 1316 (11th Cir. 2007))).          Bland’s deposition testimony

that he was not “trying” to make his conversation with Capozucca

a “race thing” is not inconsistent with his affidavit that the

conversation became a “race thing” when Bland brought up his

earlier complaint about Robinson.         Therefore, the Court considers

Bland’s affidavit in this Order.5         Consequently, Bland pointed to

sufficient evidence that he subjectively believed he was making a

race-based    complaint    of   an   unlawful    employment     practice   to


5
  Sam’s also objected to ¶ 4 of Bland’s affidavit for the same reasons.
The Court likewise considers ¶ 4.


                                     14
Capozucca before his termination, and Sam’s motion for summary

judgment on this ground is denied.

            2.    Objective Component

     Sam’s next argues that Bland’s belief was not objectively

reasonable.      First, Sam’s contends that Bland’s complaint related

only to a hypothetical Title VII violation about what would happen

to him if he used a racial slur.           But Bland’s complaint was not

about   hypothetical      discipline      for   him,    but    rather    about

Capozucca’s actual failure to discipline or investigate Robinson.

Bland simply analogized the actual situation to a different one to

make his point about what he perceived to be Capozucca’s deficient

treatment of the matter.       This statement also clearly communicated

Bland’s belief that Capozucca’s treatment of his written complaint

was unfair and perhaps unlawful, thus bringing Bland within the

protection of Title VII’s anti-retaliation provisions.

     Further, Bland could reasonably believe that Sam’s failure to

investigate his complaint of racial harassment by Robinson was

unlawful.        Title   VII   broadly     prohibits    an    employer   from

discriminating against any employee with respect to the “terms,

conditions,      or   privileges   of     employment,    because    of   such

individual’s race.”      42 U.S.C. § 2000e-2(a)(1).          Bland complained

to Capozucca that Sam’s failed to investigate his complaint of

racial harassment in the workplace because he was white, not black.

Bland “need not be correct in [his] beliefs or consult a lawyer


                                     15
for expert analysis of [his] complaint” to form a good faith belief

that this constituted unlawful discrimination.              Jefferson v. Sewon

Am., Inc., 891 F.3d 911, 925 (11th Cir. 2018).              Accordingly, Bland

pointed to sufficient evidence to create a genuine dispute as to

whether his belief was objectively reasonable, and Sam’s motion

for summary judgment on this ground is also denied.

     B.     Pretext

     Additionally, Sam’s contends that Bland cannot demonstrate

that its proffered non-retaliatory reason for his termination, his

behavior toward Capozucca, is pretextual.               Bland must meet this

proffered reason “head on and rebut it,” and he cannot survive

summary judgment “by simply quarreling with the wisdom” of this

reason.    Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir.

2000) (en banc).       “The inquiry at this stage asks whether the

plaintiff has produced ‘reasons sufficient to allow a reasonable

factfinder to determine that the defendant’s proffered legitimate

reasons were not what actually motivated its conduct.’”                 Crockett

v. GEO Grp., Inc., 582 F. App’x 793, 797 (11th Cir. 2014) (per

curiam) (quoting Silvera v. Orange Cty. Sch. Bd., 244 F.3d 1253,

1258 (11th Cir. 2001)); see also id. (applying the burden-shifting

framework to Title VII retaliation claim).

     Here, Bland clearly testified that he did not act aggressively

toward    Capozucca   in   any   way.        He   instead   testified   that   he

“particularly” sought to avoid antagonizing Capozucca during the


                                        16
interaction.      Though the weight of the evidence may not support

Bland’s version of events, the Court must accept it at this stage.

And when viewing the facts in this light, Bland clearly pointed to

evidence sufficient for a jury to disbelieve Sam’s proffered reason

for    his   termination.        Additionally,     Capozucca’s   ambiguous

testimony about his fear during the interaction, Gill’s testimony

that the conduct she viewed on the destroyed tape was neither

intimidating nor fire-able, and Torres’s willingness to rehire

Bland notwithstanding his behavior could also support Bland’s

version of events.      Based on this evidence, a jury could find that

Sam’s proffered reason for Bland’s termination was pretextual and

that     Sam’s   was   instead   motivated    by   unlawful   retaliation.

Accordingly, Sam’s motion for summary judgment on this ground is

denied.6

                                 CONCLUSION

       As explained above, the Court grants in part and denies in

part Sam’s motion for summary judgment (ECF No. 20); Bland’s

retaliation claims under Title VII and § 1981 shall proceed to

trial.     The Court reserves ruling on Bland’s motion for sanctions



6
  Sam’s likewise argues that Bland’s misconduct severs the chain of
causation necessary for his prima facie case of retaliation. But because
Bland pointed to evidence disputing whether he even engaged in
misconduct, that misconduct cannot sever the causal connection as a
matter of law at this stage. Additionally, because of the close temporal
proximity between Bland’s verbal complaint and his termination, a jury
could find a causal connection between his protected activity and
termination.


                                     17
(ECF No. 36) and will hear oral argument from the parties on this

motion at the final pretrial conference.

    The Court denies    Sam’s motion for a continuance of the

pretrial conference deadlines   (ECF No. 48).       The Court will

accommodate defense counsels’ conflict during the first week of

the trial term, but intends to try this case during the upcoming

March term of court.

    IT IS SO ORDERED, this 9th day of January, 2019.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA




                                18
